Case 3:16-cv-05688-RBL Document 68-2 Filed 03/04/19 Page 1 of 17




                        EXHIBIT B
                  Case 3:16-cv-05688-RBL Document 68-2 Filed 03/04/19 Page 2 of 17


chtousi@ipllfirm.com

From:                         Cameron H. Tousi <chtousi@ipllfirm.com>
Sent:                         Monday, January 8, 2018 4:31 PM
To:                           Ben Hodges
Cc:                           Al Van Kampen; Andrew C. Aitken; Cristofer Leffler; Kevin Ormiston; Ryan Duffey
Subject:                      Protective Order; Meet and Confer
Attachments:                  ModelStipulatedProtectiveOrder (Ninebot).docx


Ben,

In order to produce confidential documents and responses, we would need a
protective order in place together.

Pursuant to LCR 26(c)(2), we provide the Court's Model Stipulated
Protective Order in redline format, to include provisions we consider
standard for a patent case such as this one.

LCR 26(c)(1) requires a good faith meet and confer for the protective
order. Would you please review the attached, and let us know your
availability for a telephonic meet and confer discussion. It would be
preferable to have the discussion today since there are responses due.

Best regards,
Cameron



--



Cameron H. Tousi, Esq.
Managing Partner
IP Law Leaders PLLC




                                                       1
             Case 3:16-cv-05688-RBL Document 68-2 Filed 03/04/19 Page 3 of 17




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 9

10
            INVENTIST INC.,                                    CASE NO. 3:16-cv-05688-RBL
11
                                                               MODEL STIPULATED
12                                  Plaintiff,                 PROTECTIVE ORDER

13                  v.
            NINEBOT INC (USA), D/B/A INEBOT
14          U.S., INC.; NINEBOT (TIANJIN)
            TECHNOLOGY CO., LTD; NINEBOT,
15          INC (China)
16                                  Defendant.
17
     1.     PURPOSES AND LIMITATIONS
18
            Discovery in this action is likely to involve production of confidential, proprietary, or
19
     private information for which special protection may be warranted. Accordingly, the Plaintiff
20
     Inventist Inc. and Defendant Ninebot (Tianjin) Technology Co. Ltd. (collectively “Parties”)the
21
     parties hereby stipulate to and petition the court to enter the following Stipulated Protective Order.
22
     The Parties parties acknowledge that this agreement is consistent with LCR 26(c). It does not
23
     confer blanket protection on all disclosures or responses to discovery, the protection it affords from
24
     public disclosure and use extends only to the limited information or items that are entitled to
25

26
            Case 3:16-cv-05688-RBL Document 68-2 Filed 03/04/19 Page 4 of 17




 1 confidential treatment under the applicable legal principles, and it does not presumptively entitle

 2 Pparties to file confidential information under seal.

 3

 4 2.       “CONFIDENTIAL” MATERIAL

 5          2.1    “Confidential” material shall include the following documents and tangible things

 6 produced or otherwise exchanged: all information or material produced for or disclosed in

 7 connection with this action to a Receiving Party that a Producing Party, including any Party to this

 8 action and any non-party producing information or material voluntarily or pursuant to a subpoena
 9 or a court order in connection with this action, considers in good faith to contain confidential,

10 commercially sensitive, and/or proprietary information not otherwise known or available to the

11 public. Any CONFIDENTIAL INFORMATION obtained by any Party from any person pursuant

12 to discovery in this litigation may be used only for purposes of this litigation[The parties must

13 include a list of specific documents such as “company’s customer list” or “plaintiff’s medical

14 records;” do not list broad categories of documents such as “sensitive business material”].

15          2.2    Any document or tangible thing containing or including any CONFIDENTIAL

16 INFORMATION may be designated as such by the Producing Party by marking it

17 “CONFIDENTIAL,” “CONFIDENTIAL OUTSIDE COUNSEL ONLY,” or “RESTRICTED

18 CONFIDENTIAL – SOURCE CODE” prior to or at the time copies are furnished to the Receiving

19 Party.

20          2.3    Written discovery, documents (which include “electronically stored information,”

21 as that phrase is used in Federal Rule of Procedure 34), and tangible things that meet the

22 requirements for the confidentiality designations listed herein may be so designated by placing the

23 appropriate designation on every page of the written material prior to production. For digital files

24 being produced, the Producing Party may mark each viewable page or image with the appropriate

25 designation, and mark the medium, container, and/or communication in which the digital files were

26 contained.     In the event that original documents are produced for inspection, the original
            Case 3:16-cv-05688-RBL Document 68-2 Filed 03/04/19 Page 5 of 17




 1 documents shall be presumed “CONFIDENTIAL OUTSIDE COUNSEL ONLY” (unless

 2 otherwise designated at the time of inspection) during the inspection and re-designated, as

 3 appropriate during the copying process.

 4          2.4    All CONFIDENTIAL INFORMATION not reduced to documentary, tangible or

 5 physical form or which cannot be conveniently designated as set forth in paragraph 2 shall be

 6 designated by the Producing Party by informing the Receiving Party of the designation in writing.

 7          2.5    Any documents (including physical objects) made available for inspection by

 8 counsel for the Receiving Party prior to producing copies of selected items shall initially be
 9 considered, as a whole, designated CONFIDENTIAL OUTSIDE COUNSEL ONLY (unless

10 otherwise designated at the time of inspection) and shall be subject to this Order. Thereafter, the

11 Producing Party shall have a reasonable time to review and designate the appropriate documents

12 as CONFIDENTIAL INFORMATION (or otherwise as appropriate) prior to furnishing copies to

13 the Receiving Party.

14          2.6    The following are examples of information that is not CONFIDENTIAL

15 INFORMATION:

16          a.     Any information that is or, after its disclosure to a Receiving Party, becomes part

17 of the public domain as a result of publication not involving a violation of this Order or other

18 obligation to maintain the confidentiality of such information;

19          b.     Any information that the Receiving Party can show was already publicly known

20 prior to the disclosure;

21          c.     Any information that the Receiving Party can show by written records was received

22 by it from a source who obtained the information lawfully and under no obligation of

23 confidentiality to the Producing Party;

24          d.     Any information which the Receiving Party can show was independently developed

25 by it after the time of disclosure by personnel who did not have access to the Producing Party’s

26 CONFIDENTIAL INFORMATION;
            Case 3:16-cv-05688-RBL Document 68-2 Filed 03/04/19 Page 6 of 17




 1          e.      Any advertising materials that have been actually published or publicly

 2 disseminated; and

 3          f.      Any materials that have been disseminated to the public.

 4          2.7     Documents designated CONFIDENTIAL and information contained therein shall

 5 be available to persons or entities set forth in Paragraph 7.2 herein.

 6

 7 3.       INFORMATION DESIGNATED “CONFIDENTIAL OUTSIDE COUNSEL ONLY”

 8          3.1     The CONFIDENTIAL OUTSIDE COUNSEL ONLY designation is reserved for
 9 CONFIDENTIAL INFORMATION that constitutes or contains (a) commercially sensitive

10 marketing, financial, sales, web traffic, research and development, or technical data or information;

11 (b) commercially sensitive competitive information, including, without limitation, information

12 obtained from a nonparty pursuant to a current Nondisclosure Agreement (“NDA”); (c)

13 information or data relating to future products not yet commercially released and/or strategic plans;

14 (d) commercial agreements, settlement agreements or settlement communications, the disclosure

15 of which is likely to cause harm to the competitive position of the Producing Party; (e) trade

16 secrets, pricing information, sales or marketing forecasts or plans, business plans, sales or

17 marketing strategy, product development information, engineering documents, testing documents,

18 employee information, customer lists, and other non-public information of similar competitive and

19 business sensitivity, and/or (f) information that is likely to cause economic harm or significant

20 competitive disadvantage to the Producing Party if disclosed.                  Documents marked

21 CONFIDENTIAL OUTSIDE ATTORNEYS’ EYES ONLY or HIGHLY CONFIDENTIAL shall

22 be treated as if designated CONFIDENTIAL OUTSIDE COUNSEL ONLY. In determining

23 whether information should be designated as CONFIDENTIAL OUTSIDE COUNSEL ONLY,

24 each Party agrees to use such designation only in good faith.

25          3.2     Documents designated CONFIDENTIAL OUTSIDE COUNSEL ONLY and

26 information contained therein shall be available only to the persons or entities listed in paragraphs
             Case 3:16-cv-05688-RBL Document 68-2 Filed 03/04/19 Page 7 of 17




 1 7.2(a), (c), (d), (e), (f) and (g) subject to any terms set forth or incorporated therein and, in

 2 particular, not any person or entity listed in paragraph 7.2(b).

 3

 4 4.       INFORMATION DESIGNATED “RESTRICTED CONFIDENTIAL – SOURCE CODE”

 5 The RESTRICTED CONFIDENTIAL – SOURCE CODE designation is reserved for

 6 CONFIDENTIAL INFORMATION that contains or substantively relates to a Party’s “Source

 7 Code,” which shall mean documents containing or substantively relating to confidential,

 8 proprietary and/or trade secret source code or technical design documentation, including computer
 9 code, scripts, assembly, object code, source code listings and descriptions of source code, object

10 code listings and descriptions of object code, and Hardware Description Language (HDL) or

11 Register Transfer Level (RTL) files that describe the hardware design of any ASIC or other chip.

12 Because the Parties are uncertain as to whether source code will be requested and/or produced in

13 this matter, they agree to negotiate and propose a supplement to this Stipulated Protective Order

14 regarding the terms of source code production, if such production becomes necessary.

15

16 5.       PROSECUTION BAR

17          5.1     Absent the written consent of the Producing Party, no person on behalf of Plaintiff,

18 including without limitation any technical advisor of Plaintiff, who reviews a Defendant’s

19 CONFIDENTIAL OUTSIDE COUNSEL ONLY or RESTRICTED CONFIDENTIAL –

20 SOURCE CODE information shall, for the period of time identified in 5.3, engage in any

21 Prosecution Activity (as defined below) on behalf of any Party other than the Producing Party or

22 engage in any Prosecution Activity involving claims on a method, apparatus, or system claiming

23 the technology that is the subject of the Defendant’s CONFIDENTIAL OUTSIDE COUNSEL

24 ONLY or RESTRICTED CONFIDENTIAL – SOURCE CODE information reviewed, including

25 without limitation the technical subject matter of patents asserted in this action and any patent or

26 application claiming priority to or otherwise related to the patents asserted in this action.
            Case 3:16-cv-05688-RBL Document 68-2 Filed 03/04/19 Page 8 of 17




 1          5.2     For clarity and the avoidance of doubt, in-house or outside counsel of any

 2 Defendant in this action are not subject to this Prosecution Bar even if they have received any other

 3 Party’s non-technical CONFIDENTIAL information or non-technical CONFIDENTIAL

 4 OUTSIDE COUNSEL ONLY information other than through a violation of this Order.

 5          5.3     Prosecution Activity shall mean any activity related to 1) the preparation or

 6 prosecution (for any person or entity) of patent applications relating to the technology that is the

 7 subject of the Defendant’s CONFIDENTIAL OUTSIDE COUNSEL ONLY or RESTRICTED

 8 CONFIDENTIAL – SOURCE CODE information reviewed, including without limitation the
 9 technical subject matter of patents asserted in this action and any patent or application claiming

10 priority to or otherwise related to the patents asserted in this action, or advising or counseling

11 clients regarding the same, including but not limited to providing any advice, counseling,

12 preparing, prosecuting, editing, amending and/or drafting of claims, or communication with a

13 domestic or foreign patent office, which shall be prohibited commencing upon the receipt of a

14 Defendant’s      CONFIDENTIAL          OUTSIDE        COUNSEL        ONLY      or    RESTRICTED

15 CONFIDENTIAL – SOURCE CODE information and ending three years following the

16 conclusion of this case (including any appeals). Nothing in this paragraph shall prevent any

17 attorney from sending non-confidential prior art to an attorney involved in patent prosecution for

18 purposes of ensuring that such prior art is submitted to the U.S. Patent and Trademark Office (or

19 any similar agency of a foreign government) to assist a patent applicant in complying with its duty

20 of candor. Nothing in this provision shall prohibit any attorney of record in this litigation from

21 discussing any aspect of this case that is reasonably necessary for the prosecution or defense of

22 any claim or counterclaim in this litigation with his/her client.

23          5.4     For the avoidance of doubt, the patent prosecution bar above, shall not be deemed

24 to preclude persons who have received Defendant’s CONFIDENTIAL OUTSIDE COUNSEL

25 ONLY or RESTRICTED CONFIDENTIAL – SOURCE CODE information from participating

26
            Case 3:16-cv-05688-RBL Document 68-2 Filed 03/04/19 Page 9 of 17




 1 directly or indirectly in post grant proceedings relating to the patents-in-suit, or of any patent that

 2 claims priority, in whole or part, to the patent-in-suit.

 3

 4 63.      SCOPE

 5          The protections conferred by this agreement cover not only confidential material (as

 6 defined above), but also (1) any information copied or extracted from confidential material; (2) all

 7 copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

 8 conversations, or presentations by partParties or their counsel that might reveal confidential
 9 material.

10          However, the protections conferred by this agreement do not cover information that is in

11 the public domain or becomes part of the public domain through trial or otherwise.

12

13 74.      ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

14          74.1    Basic Principles. A receiving partParty may use confidential material that is

15 disclosed or produced by another party or by a non-party in connection with this case only for

16 prosecuting, defending, or attempting to settle this litigation. Confidential material may be

17 disclosed only to the categories of persons and under the conditions described in this agreement.

18 Confidential material must be stored and maintained by a receiving partParty at a location and in

19 a secure manner that ensures that access is limited to the persons authorized under this agreement.

20          74.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

21 by the court or permitted in writing by the designating partParty, a receiving partParty may disclose

22 any confidential material only to:

23                  (a)     the receiving partParty’s counsel of record in this action, as well as

24 employees of counsel to whom it is reasonably necessary to disclose the information for this

25 litigation;

26
            Case 3:16-cv-05688-RBL Document 68-2 Filed 03/04/19 Page 10 of 17




 1                  (b)    the officers, directors, and employees (including in house counsel) of the

 2 receiving partParty to whom disclosure is reasonably necessary for this litigation, unless the

 3 partParties agree that a particular document or material produced is for Attorney’s Eyes Only and

 4 is so designated;

 5                  (c)    experts and consultants to whom disclosure is reasonably necessary for this

 6 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 7                  (d)    the court, court personnel, and court reporters and their staff;

 8                  (e)    copy or imaging services retained by counsel to assist in the duplication of
 9 confidential material, provided that counsel for the partParty retaining the copy or imaging service

10 instructs the service not to disclose any confidential material to third parties and to immediately

11 return all originals and copies of any confidential material;

12                  (f)    during their depositions, witnesses in the action to whom disclosure is

13 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

14 (Exhibit A), unless otherwise agreed by the designating partParty or ordered by the court. Pages

15 of transcribed deposition testimony or exhibits to depositions that reveal confidential material must

16 be separately bound by the court reporter and may not be disclosed to anyone except as permitted

17 under this agreement;

18                  (g)    the author or recipient of a document containing the information or a

19 custodian or other person who otherwise possessed or knew the information.

20          74.3    Filing Confidential Material. Before filing confidential material or discussing or

21 referencing such material in court filings, the filing partParty shall confer with the designating

22 partParty to determine whether the designating partParty will remove the confidential designation,

23 whether the document can be redacted, or whether a motion to seal or stipulation and proposed

24 order is warranted. Local Civil Rule 5(g) sets forth the procedures that must be followed and the

25 standards that will be applied when a partParty seeks permission from the court to file material

26 under seal.
            Case 3:16-cv-05688-RBL Document 68-2 Filed 03/04/19 Page 11 of 17




 1

 2 85.      DESIGNATING PROTECTED MATERIAL

 3          85.1    Exercise of Restraint and Care in Designating Material for Protection. Each

 4 partParty or non-party that designates information or items for protection under this agreement

 5 must take care to limit any such designation to specific material that qualifies under the appropriate

 6 standards. The designating partParty must designate for protection only those parts of material,

 7 documents, items, or oral or written communications that qualify, so that other portions of the

 8 material, documents, items, or communications for which protection is not warranted are not swept
 9 unjustifiably within the ambit of this agreement.

10          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

11 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

12 unnecessarily encumber or delay the case development process or to impose unnecessary expenses

13 and burdens on other parties) expose the designating partParty to sanctions.

14          If it comes to a designating partParty’s attention that information or items that it designated

15 for protection do not qualify for protection, the designating partParty must promptly notify all

16 other parties that it is withdrawing the mistaken designation.

17          85.2    Manner and Timing of Designations. Except as otherwise provided in this

18 agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

19 ordered, disclosure or discovery material that qualifies for protection under this agreement must

20 be clearly so designated before or when the material is disclosed or produced.

21                  (a)    Information in documentary form: (e.g., paper or electronic documents and

22 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

23 the designating partParty must affix the word “CONFIDENTIAL,” “CONFIDENTIAL OUTSIDE

24 COUNSEL ONLY” or “RESTRICTED CONFIDENTIAL – SOURCE CODE,” as the case may

25 be, to each page that contains confidential material. If only a portion or portions of the material

26
            Case 3:16-cv-05688-RBL Document 68-2 Filed 03/04/19 Page 12 of 17




 1 on a page qualifies for protection, the producing partParty also must clearly identify the protected

 2 portion(s) (e.g., by making appropriate markings in the margins).

 3                  (b)     Testimony given in deposition or in other pretrial proceedings: the

 4 partParties and any participating non-parties must identify on the record, during the deposition or

 5 other pretrial proceeding, all protected testimony, without prejudice to their right to so designate

 6 other testimony after reviewing the transcript. Any partParty or non-party may, within fifteen days

 7 after receiving the transcript of the deposition or other pretrial proceeding, designate portions of

 8 the transcript, or exhibits thereto, as confidential. If a partParty or non-party desires to protect
 9 confidential information at trial, the issue should be addressed during the pre-trial conference.

10                  (c)     Other tangible items: the producing partParty must affix in a prominent

11 place on the exterior of the container or containers in which the information or item is stored the

12 word      “CONFIDENTIAL.,”          “CONFIDENTIAL           OUTSIDE       COUNSEL         ONLY”      or

13 “RESTRICTED CONFIDENTIAL – SOURCE CODE,” as the case may be. If only a portion or

14 portions of the information or item warrant protection, the producing partParty, to the extent

15 practicable, shall identify the protected portion(s).

16          85.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

17 designate qualified information or items does not, standing alone, waive the designating

18 partParty’s right to secure protection under this agreement for such material. Upon timely

19 correction of a designation, the receiving partParty must make reasonable efforts to ensure that the

20 material is treated in accordance with the provisions of this agreement.

21

22 96.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

23          96.1    Timing of Challenges. Any partParty or non-party may challenge a designation of

24 confidentiality at any time. Unless a prompt challenge to a designating partParty’s confidentiality

25 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

26 burdens, or a significant disruption or delay of the litigation, a partParty does not waive its right to
            Case 3:16-cv-05688-RBL Document 68-2 Filed 03/04/19 Page 13 of 17




 1 challenge a confidentiality designation by electing not to mount a challenge promptly after the

 2 original designation is disclosed.

 3          96.2    Meet and Confer. The partParties must make every attempt to resolve any dispute

 4 regarding confidential designations without court involvement. Any motion regarding confidential

 5 designations or for a protective order must include a certification, in the motion or in a declaration

 6 or affidavit, that the movant has engaged in a good faith meet and confer conference with other

 7 affected parties in an effort to resolve the dispute without court action. The certification must list

 8 the date, manner, and participants to the conference. A good faith effort to confer requires a face-
 9 to-face meeting or a telephone conference.

10          96.3    Judicial Intervention. If the partParties cannot resolve a challenge without court

11 intervention, the designating partParty may file and serve a motion to retain confidentiality under

12 Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

13 persuasion in any such motion shall be on the designating partParty. Frivolous challenges, and

14 those made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens

15 on other parties) may expose the challenging partParty to sanctions. All partParties shall continue

16 to maintain the material in question as confidential until the court rules on the challenge.

17

18 107.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

19 LITIGATION

20          If a partParty is served with a subpoena or a court order issued in other litigation that

21 compels disclosure of any information or items designated in this action as “CONFIDENTIAL,”

22 “CONFIDENTIAL OUTSIDE COUNSEL ONLY,” or “RESTRICTED CONFIDENTIAL –

23 SOURCE CODE,” as the case may be, that partParty must:

24                  (a)    promptly notify the designating partParty in writing and include a copy of

25 the subpoena or court order;

26
            Case 3:16-cv-05688-RBL Document 68-2 Filed 03/04/19 Page 14 of 17




 1                  (b)     promptly notify in writing the partParty who caused the subpoena or order

 2 to issue in the other litigation that some or all of the material covered by the subpoena or order is

 3 subject to this agreement. Such notification shall include a copy of this agreement; and

 4                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by

 5 the designating partParty whose confidential material may be affected.

 6

 7 118.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 8          If a receiving partParty learns that, by inadvertence or otherwise, it has disclosed
 9 confidential material to any person or in any circumstance not authorized under this agreement,

10 the receiving partParty must immediately (a) notify in writing the designating partParty of the

11 unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected

12 material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

13 terms of this agreement, and (d) request that such person or persons execute the “Acknowledgment

14 and Agreement to Be Bound” that is attached hereto as Exhibit A.

15

16 129.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

17 MATERIAL

18          When a producing partParty gives notice to receiving partParties that certain inadvertently

19 produced material is subject to a claim of privilege or other protection, the obligations of the

20 receiving partParties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

21 provision is not intended to modify whatever procedure may be established in an e-discovery order

22 or agreement that provides for production without prior privilege review. The partParties agree

23 to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

24

25 1310. NON TERMINATION AND RETURN OF DOCUMENTS

26
            Case 3:16-cv-05688-RBL Document 68-2 Filed 03/04/19 Page 15 of 17




 1          Within 60 days after the termination of this action, including all appeals, each receiving

 2 partParty must return all confidential material to the producing partParty, including all copies,

 3 extracts and summaries thereof, or attest to the complete destruction thereof. Alternatively, the

 4 parties may agree upon appropriate methods of destruction.

 5          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

 6 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

 7 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

 8 product, even if such materials contain confidential material.
 9          The confidentiality obligations imposed by this agreement shall remain in effect until a

10 designating partParty agrees otherwise in writing or a court orders otherwise.

11

12                  IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

13 DATED:
                                                                     Attorneys for Plaintiff
14

15 DATED:
                                                                    Attorneys for Defendant
16

17          PURSUANT TO STIPULATION, IT IS SO ORDERED

18          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

19 documents in this proceeding shall not, for the purposes of this proceeding or any other proceeding

20 in any other court, constitute a waiver by the producing partParty of any privilege applicable to

21 those documents, including the attorney-client privilege, attorney work-product protection, or any

22 other privilege or protection recognized by law.

23

24 DATED:

25

26
     Case 3:16-cv-05688-RBL Document 68-2 Filed 03/04/19 Page 16 of 17



                                        Honorable Robert B. Leighton[Name of
 1                                      Judge]
                                        United States District Court Judge
 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
            Case 3:16-cv-05688-RBL Document 68-2 Filed 03/04/19 Page 17 of 17




 1                                             EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I,   ____________________________________           [print   or   type   full   name],   of

 4 ____________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington on [date] in the

 7 case of ________________ [insert formal name of the case and the number and initials

 8 assigned to it by the court]. I agree to comply with and to be bound by all the terms of this
 9 Stipulated Protective Order and I understand and acknowledge that failure to so comply could

10 expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will

11 not disclose in any manner any information or item that is subject to this Stipulated Protective

12 Order to any person or entity except in strict compliance with the provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the

14 Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15 Order, even if such enforcement proceedings occur after termination of this action.

16 Date:

17 City and State where sworn and signed:

18 Printed name:

19 Signature:

20

21

22

23

24

25

26
